Exhibit 10.4

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Timothy A. Partridge (“Executive”) and Dolby Laboratories, Inc., a Delaware
corporation, and its direct and indirect subsidiaries (together, the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

WHEREAS, Executive was employed by the Company;

WHEREAS, Executive signed an Employee Proprietary Rights and Non-Disclosure
Agreement and Conflict of Interest Policy with the Company on July 6, 1999 (the
“Confidentiality Agreement”);

WHEREAS, Executive signed a Policy Regarding Reporting of Financial and
Accounting Concerns, an Acknowledgement of Receipt of Code of Business Conduct
and Ethics, and an Employee Handbook (the “Business Policies”);

WHEREAS, the Company and Executive have entered into stock option and restricted
stock unit agreements on file with the Company, pursuant to the Company’s 2000
and/or 2005 Stock Plans (collectively the “Stock Agreements”);

WHEREAS, Executive’s employment with the Company will terminate effective May 1,
2009 (the “Separation Date”);

WHEREAS, Executive will continue to perform on-site services for the Company
through and including March 6, 2009 (the “Transition Date”), except as otherwise
requested by the Company, after which Executive will provide certain off-site
transitional services through and including the Separation Date (the
“Transitional Services”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1. Consideration.

a. Payment. The Company agrees to pay Employee a lump sum equivalent to eighteen
(18) months of Employee’s base salary, for a total of Four Hundred Ninety Five
Thousand Dollars ($495,000.00), less applicable withholding. This payment will
be made to Employee within ten (10) business days after the Effective Date of
this Agreement.

b. Outplacement Services. The Company agrees, following the Effective Date of
this Agreement, to pay up to an aggregate total of Twenty Five Thousand Dollars
($25,000.00) to (i) Right Management Inc. and/or (ii) Executive Edge (together,
the “Outplacement Providers”) in



--------------------------------------------------------------------------------

relation to Executive’s personal use of the Outplacement Providers’ transition,
coaching, and/or outplacement services (the “Outplacement Services”). Payment
for Outplacement Services shall be made by the Company directly to the
Outplacement Providers.

Executive acknowledges and agrees that the consideration provided to him
hereunder fully satisfies any obligation that the Company had to pay Executive
wages or any other compensation for any of the services that Executive rendered
to the Company, that the amount paid is in excess of any disputed wage claim, if
any, that Executive may have. To the extent any wage dispute exists, Executive
specifically acknowledges that the consideration paid shall be deemed to be paid
first in satisfaction of any disputed wage claim with the remainder sufficient
to act as consideration for the release of claims set forth herein, and that
Executive has not earned and is not entitled to receive any additional wages or
other form of compensation from the Company.

2. Resignation. Executive will resign from his employment at the Company
effective May 1, 2009. Executive agrees to execute any necessary forms or other
documents required to effect such resignation as a matter of state or federal
law.

3. Transitional Services. The Parties agree that Executive shall remain employed
by the Company (but shall no longer be an officer of the Company) between the
Transition Date and the Separation Date for the limited purpose of transitioning
Executive’s duties, subject to Executive remaining materially compliant with the
terms of this Agreement, the Confidentiality Agreement, and the Business
Policies (the “Transitional Period”). During the Transitional Period, the
Company will continue to pay Executive his base salary, and Executive will
remain eligible for such standard Company-sponsored benefits as made generally
available to employees of the Company. Executive agrees during the Transitional
Period to provide assistance with respect to the Company’s transition to new
management as reasonably requested by the Company. Executive is not required or
expected to provide on-site services during the Transitional Period, except as
reasonably requested by the Company in advance, but Executive agrees to remain
generally accessible to the Company by phone, personal email, or other standard
communication means, and to cooperate with the Company to the extent reasonably
requested. During the Transitional Period, Executive acknowledges and agrees
that he is not authorized to act as an agent of the Company in any way outside
the scope of Transitional Services requested by the Company.

4. Supplemental Release. Executive agrees, following the end of the Transitional
Services, to sign the Supplemental Release attached hereto as Exhibit A (the
“Supplemental Release”). Executive agrees he will not sign the Supplemental
Release until on or after the Separation Date, and acknowledges and agrees that
any payments or benefits provided for under the Supplemental Release are
expressly conditioned upon his signing and not revoking the Supplemental
Release.

5. Stock. The Parties agree that for purposes of determining vesting under the
Stock Agreements, Executive will be considered to have vested only up to the
Separation Date. Executive should consult with the grant documents on file with
the Company regarding the number of vested stock options and restricted stock
units. The terms and conditions, including specifically the forfeiture of
unvested awards and the period of post-termination exercise for the stock
options, shall continue to be governed by the terms and conditions of the Stock
Agreements.

6. Benefits. Executive’s health insurance benefits shall cease on the Separation
Date, subject to Executive’s right to continue his health insurance under COBRA.
Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options, and the accrual of
bonuses, vacation, and paid time off, shall cease as of the Separation Date.

 

Page 2 of 11



--------------------------------------------------------------------------------

7. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Executive. Executive further acknowledges and represents that he has received
any leave to which he was entitled or which he requested, if any, under the
California Family Rights Act and/or the Family Medical Leave Act, and that he
did not sustain any workplace injury, during his employment with the Company.

8. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Immigration
Reform and Control Act, as amended; the Occupational Safety and Health Act, as
amended; the California Occupational Safety and Health Act, as amended; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of

 

Page 3 of 11



--------------------------------------------------------------------------------

1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act, except as prohibited by law; the Sarbanes-Oxley Act of 2002;
the Uniformed Services Employment and Reemployment Rights Act; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Executive’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Executive the right to recover any monetary damages
against the Company; Executive’s release of claims herein bars Executive from
recovering such monetary relief from the Company); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Executive); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”).

9. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement and agrees that any such revocation must be in a writing by email or
federal express received by Andrew Dahlkemper by midnight on the seventh day
following Executive’s execution of this Supplemental Release; (d) this Agreement
shall not be effective until after the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties, or costs for
doing so, unless specifically authorized by federal law. In the event Executive
signs this Agreement and returns it to the Company in less than the 21-day
period identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

 

Page 4 of 11



--------------------------------------------------------------------------------

10. California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

11. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

12. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
non-solicitation of Company employees. Executive’s signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items provided to Executive by the Company, developed or obtained by
Executive in connection with his employment with the Company, or otherwise
belonging to the Company.

13. Non-Disparagement and Communications with Company Employees, Customers and
Business Partners. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company agrees to refrain from disparaging statements about
Executive, and agrees to refrain from any tortious interference with Executive’s
contracts and relationships. Notwithstanding, Executive understands and agrees
that the Company’s obligations under the preceding sentence extend only to the
Company’s current officers and directors, and only for so long as each is an
employee or director of the Company. Executive further agrees that he will
refrain from discussing Company confidential business or financial information
with third parties, including the Company’s actual and potential customers or
business partners. Executive shall direct any inquiries by potential future
employers to the Company’s human resources department, which shall use its best
efforts to provide only the Executive’s last position and dates of employment.

14. No Cooperation. Executive further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt

 

Page 5 of 11



--------------------------------------------------------------------------------

of any such subpoena or court order, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or other court order. If approached
by anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees, Executive shall state no more than that he cannot provide counsel
or assistance.

15. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

16. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

17. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT (INCLUDING THE SUPPLEMENTAL RELEASE ATTACHED AS EXHIBIT
A HERETO), THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL
BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE JUDICIAL ARBITRATION &
MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION
RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF
CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW
PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH
CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL PAY ALL ARBITRATION FEES (EXCEPT, IN THE EVENT OF AN
ACTION FILED BY EXECUTIVE, EXECUTIVE SHALL PAY AN AMOUNT OF ARBITRATION FEES
EQUAL TO THE FILING FEES THAT EXECUTIVE WOULD HAVE PAID IN A COURT OF LAW) AND
THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY,
EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO
HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

Page 6 of 11



--------------------------------------------------------------------------------

18. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or the
Company’s failure to withhold, or Executive’s delayed payment of, federal or
state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys’ fees and costs.

19. Section 409A. The severance amounts and the provision of the other benefits
provided for under this Agreement are intended to satisfy the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute deferred compensation for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

21. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

22. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

23. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

24. Entire Agreement. This Agreement, together with the Supplemental Release
attached as Exhibit A hereto, represents the entire agreement and understanding
between the Company and

 

Page 7 of 11



--------------------------------------------------------------------------------

Executive concerning the subject matter of this Agreement and Executive’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Executive’s relationship with the Company, with the exception of the
Confidentiality Agreement, the Stock Agreements, and any provisions of the
Business Policies that inherently survive following a separation from
employment.

25. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.

26. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.

27. Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Executive signed this Agreement, so long as it has been signed
by the Parties and has not been revoked by either Party before that date (the
“Effective Date”).

28. Expiration of Agreement. This Agreement shall be null and void if the
Company has not received an executed copy of the Agreement on or by the
twenty-first date after which it is received by Executive (the “Expiration
Date”).

29. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

30. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that: (a) he has read this Agreement; (b) he has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of his own choice or has elected not to retain legal counsel;
(c) he understands the terms and consequences of this Agreement and of the
releases it contains; and (d) he is fully aware of the legal and binding effect
of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Page 8 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      TIMOTHY A. PARTRIDGE, an individual Dated:  

March 3, 2009

   

/s/ Timothy A. Partridge

      Timothy A. Partridge       DOLBY LABORATORIES, INC. Dated:  

March 3, 2009

    By  

/s/ Andrew Dahlkemper

        Andrew Dahlkemper         SVP, Human Resources

 

Page 9 of 11



--------------------------------------------------------------------------------

EXHIBIT A – SUPPLEMENTAL RELEASE

In consideration for the mutual promises and consideration provided both herein
and in the Separation Agreement and Release signed March 3, 2009 (the
“Agreement”) between Timothy A. Partridge (“Executive”) and Dolby Laboratories,
Inc., a Delaware corporation, and its direct and indirect subsidiaries
(together, the “Company”) (collectively the “Parties”), the Parties hereby
extend by this Supplemental Release (the “Supplemental Release”) the release and
waiver therein to any and all claims that may have arisen between the Effective
Date of the Agreement and Executive’s signature date, below.

1. Consideration. As consideration for this Supplemental Release, the Company
agrees to pay Executive a lump sum equivalent to three (3) months of Executive’s
base salary, for a total of Eighty Two Thousand Five Hundred Dollars
($82,500.00), less applicable withholding (the “Supplemental Payment”). The
Supplemental Payment will be provided to Executive within ten (10) business days
after Executive signs and returns this Supplemental Release, conditioned upon
Executive not first revoking this Supplemental Release.

2. COBRA Reimbursement. As further consideration for this Supplemental Release,
the Company agrees to reimburse Executive for the payments Executive makes for
COBRA coverage for a period of eighteen (18) months following his Separation
Date, or until Executive has secured other employment, whichever occurs first,
provided Executive timely elects and pays for COBRA coverage. COBRA
reimbursements shall be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy, provided Executive submits
documentation to the Company substantiating his payments for COBRA.

3. Supplemental Release. The undersigned Parties expressly acknowledge and agree
that the terms of Sections 7-27, 29, and 30 of the Agreement shall apply equally
to this Supplemental Release and are incorporated herein. Executive agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”). Executive, on his own behalf and on
behalf of his respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Supplemental Release.

4. California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Executive,
being aware of said code section, agrees to expressly waive any rights he may
have thereunder, as well as under any other statute or common law principles of
similar effect.

 

Page 10 of 11



--------------------------------------------------------------------------------

5. ADEA Waiver. Executive further expressly understands and acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive understands and agrees that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the date
his executes this Supplemental Release. Executive understands and acknowledges
that the consideration given for this waiver and release is in addition to
anything of value to which Executive was already entitled. Executive further
understands and acknowledges that he has been advised by this writing that:
(a) he should consult with an attorney prior to executing this Supplemental
Release; (b) he has twenty-one (21) days within which to consider this
Supplemental Release, by which time the Company must receive an executed copy;
(c) he has seven (7) days following his execution of this Supplemental Release
to revoke this Supplemental Release, and agrees that any such revocation must be
in a writing by email or federal express received by Andrew Dahlkemper by
midnight on the seventh day following Executive’s execution of this Supplemental
Release; (d) this Supplemental Release shall not be effective until after the
revocation period has expired; and (e) nothing in this Supplemental Release
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Supplemental
Release and returns it to the Company in less than the 21-day period identified
above, Executive hereby acknowledges that he has freely and voluntarily chosen
to waive the time period allotted for considering this Supplemental Release.
Executive understands and agrees that he executed this Supplemental Release
voluntarily, without any duress or undue influence on the part or behalf of the
Company or any third party, with the full intent of releasing all of his claims
against the Releasees.

6. Voluntary Execution of Supplemental Release. Executive understands and agrees
that he executed this Supplemental Release voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of his claims against the Company and any of
the other Releasees. Executive acknowledges that: (a) he has read this
Supplemental Release; (b) he has been represented in the preparation,
negotiation, and execution of this Supplemental Release by legal counsel of his
own choice or has elected not to retain legal counsel; (c) he understands the
terms and consequences of this Supplemental Release and of the releases it
contains; and (d) he is fully aware of the legal and binding effect of this
Supplemental Release.

IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.

 

      TIMOTHY A. PARTRIDGE, an individual Dated:  

 

   

 

      Timothy A. Partridge       DOLBY LABORATORIES, INC. Dated:  

 

    By  

 

        Andrew Dahlkemper         SVP, Human Resources

 

Page 11 of 11